UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 17, 2011 UTG, INC. (Exact name of registrant as specified in its charter) Delaware 0-16867 20-2907892 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation or organization) 5250 South Sixth Street Springfield, Illinois 62703 (Address of principal executive offices and zip code) (217) 241-6300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 8 – Other Events Item 8.01Other Events. At the meeting of the Board of Directors on March 16, 2011, the Board of Directors of UTG authorized the repurchase at current market value in the open market or in privately negotiated transactions of up to an additional $1.5 million of UTG's common stock.Repurchased shares are available for future issuance for general corporate purposes.This program can be terminated at any time.Open market purchases are generally limited to a maximum per share price of the most recent reported per share GAAP equity book value of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UTG, INC. Date:March 17, 2011By:/s/ Theodore C. Miller Theodore C. Miller Senior Vice President and Chief Financial Officer
